Citation Nr: 1416204	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  10-45 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment for unauthorized private medical expenses incurred at Citrus Memorial Hospital from March 15, 2010, to March 18, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from August 1962 to September 1966.

This case comes before the Board of Veterans' Appeals  (Board) on appeal of a May 2010 determination of the Medical Administration Services (MAS) of the Department of Veterans Affairs (VA) Medical Center in Gainesville, Florida, which denied payment for unauthorized medical expenses incurred during a hospitalization in Citrus Memorial Hospital from March 9, 2010, to March 18, 2010.  After the Veteran's notice of disagreement was received, the MAS reviewed the claim, and in a June 2010 decision, approved payment for the period from March 9-14, 2010, but continued to deny payment for expenses incurred from March 15-18, 2010.  The claim pertaining to this latter period remains on appeal.


FINDINGS OF FACT

1.  The Veteran was admitted on an emergency basis to Citrus Memorial Hospital on March 9, 2010, and on March 12, 2010, he underwent small bowel resection due to a gangrenous small bowel obstruction.  

2.  The Veteran's condition was improved on March 14, 2010, such that he could have been safely transferred to a VA facility.  

3.  There is no indication that transfer to a VA facility was sought by Citrus Memorial Hospital or the Veteran at any time during the hospitalization.  


CONCLUSION OF LAW

The criteria for reimbursement or payment for unauthorized medical services rendered at Citrus Memorial Hospital from March 15, 2010, to March 18, 2010, have not been met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.1002, 17.1005 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b).  In a letter dated in September 2010, the Veteran was advised of the information necessary to substantiate the claim at issue.  He was also informed of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was informed of the prudent layperson emergency care standard.  He was informed of the criteria for payment past the point of stabilization.  He was informed that admission of certain Veterans to a private facility for emergent care may be considered to have been authorized in advance when VA was notified within 72 hours of admission.  

Although this notice was not provided to the Veteran until after the initial adjudication, as well as the issuance of the statement of the case, there is no indication that the Veteran was prejudiced by the notice delay.  In this regard, he has not provide any new contentions or information subsequent to the notice letter, including in his substantive appeal, and the representative's arguments were provided after the notice letter.    

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All records pertaining to the treatment at issue have been obtained.  Records of VA actions taken concerning the hospitalization were obtained as well.  There is no indication of the existence of any potentially relevant evidence which is not of record.  

Thus, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
II.  Analysis

The Veteran seeks payment or reimbursement for medical expenses incurred in the course of treatment rendered during the entire hospitalization in Citrus Memorial Hospital from March 9, 2010, to March 18, 2010.  

Although the Veteran has a service-connected disability (asbestosis) rated totally disabling, the condition has not been rated permanently disabling, and the treatment at issue was not rendered for his service-connected condition.  Moreover, authorization for the hospitalization was not obtained in advance, or within 72 hours of the admission.  See 38 C.F.R. § 17.54 (2013) (where an emergency exists at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission).  In this regard, VA MAS records indicate that VA was notified on March 10, 2010, of the hospitalization, but authorization was denied.  

Accordingly, the claim has been considered under the Millennium Health Care and Benefits Act, Public Law 106-117, which provides for the reimbursement of non-VA emergency treatment for which the Veteran is personally liable in certain circumstances, regardless of service-connected status, if specified criteria are met.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  To be eligible for reimbursement under this law, all of the conditions must be met.  Id.  

In this case, the Veteran was hospitalized on an emergent basis in Citrus Memorial Hospital on March 9, 2010, with symptoms including severe abdominal pain, nausea and vomiting.  He was eventually found to have a small bowel obstruction, and on March 12, 2010, he underwent resection of a gangrenous small bowel.  On March 13, 2010, it was noted that he was stable, and it was okay to transfer him out of the ICU.  Subsequent records showed he continued to improve until his discharge on March 18, 2010.  

The claim, filed in April 2010, was initially denied on the basis that the Veteran had Medicare coverage.  Shortly thereafter, however, a VA physician reviewed the medical documentation for this episode of care and determined that VA should pay for the period from March 9, 2010, to March 14, 2010.  After learning that the Veteran had coverage only under Medicare A, MAS decided to authorize payment for expenses incurred during the initial part of the hospitalization, from March 9-14, 2010.  For the remainder of the hospitalization, from March 15-18, 2010, the MAS decided that the Veteran had been stabilized sufficiently for transfer to a VA facility.  

Thus, VA has conceded the presence of an emergency at the time of the admission to Citrus Memorial Hospital.  See 38 C.F.R. § 17.1002(b).  The question at issue is whether, and if so when, it became safe to transfer the Veteran to an appropriate VA facility, which is a medical question.  See 38 C.F.R. § 17.1005 (2013).  As discussed below, once it is safe to transfer the Veteran to a VA facility, in essence, VA will not pay for further treatment unless an appropriate VA facility is factually unavailable.  Id.  

The Board notes that, during the pendency of this appeal, there were changes to the criteria for reimbursement based on amendments to 38 U.S.C.A §§ 1725 and 1728 as a result of the Veterans' Mental Health and Other Care Improvements Act of 2008, Public Law No. 110-387, 122 Stat. 4110.  The changes are applicable to the Veteran's case, as it has been determined that the enactment of these changes apply to emergency treatment on or after February 1, 2010.  See Pub. L. No. 111-137, § 1(c)(2), 123 Stat. 3495, 3496.

Prior to the 2012 regulatory amendments, payment or reimbursement for emergency treatment could be made only for the period from the beginning of the initial evaluation treatment until such time as a person could be safely discharged or transferred to a VA facility or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized).  38 C.F.R. §§ 17.1002(d), 17.1005(b) (2011).  

As amended, the emergency is considered to have ended when the designated VA clinician at the VA facility has determined that, based on sound medical judgment, a veteran who received emergency treatment could have been transferred from the non-VA facility to a VA medical center, or other Federal facility that VA has an agreement with to furnish health care services for veterans (hereinafter, for clarity, referred to as a VAMC) for continuation of treatment.  38 C.F.R. § 17.1005(b) (2013).  
 
Additionally, VA will not approve claims for payment or reimbursement of the costs of treatment not previously authorized for any period beyond the date on which the medical emergency ended, unless the non-VA facility notified VA at the time the veteran could be safely transferred to a VAMC and the transfer of the veteran was not accepted, and the non-VA facility made and documented reasonable attempts to request transfer of the veteran to a VAMC.  38 C.F.R. § 17.1005(c) (2013).  Previously, reimbursement could not be made even if the VAMC could not accept the Veteran.  

The specific documentation requirements are that the non-VA facility contacted either the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients at a local VAMC, and documented such contact in the veteran's progress/physicians' notes, discharge summary, or other applicable medical record.  Id.  Here, there is no indication, either from VA or the private medical records, that any attempt was made to arrange for transfer of the Veteran to an appropriate VAMC.  

The Veteran's representative argues that it is unreasonable for the VA to expect that the Veteran should be able to tell when he is stable, and to have to request transfer to a VA facility.  However, the Veteran was certainly aware that he receives regular medical care from VA, and he should have related such information to the private hospital's staff.  It would have been reasonable for the Veteran to expect and insist that his medical care at the private hospital be coordinated with VA so that he could get the appropriate medical care.  In any case, as recounted above, for purposes of determining whether the condition has improved sufficiently for a transfer, the decision is a medical one, made by a physician.  Here, the decision was made after the hospitalization had ended by a VA physician, based on review of the Citrus Memorial Hospital records, because the physicians at that facility did not make any efforts to have the Veteran transferred, and so were not involved in a decision or recommendation as to that matter.  

Moreover, there is no indication that the Veteran himself made any requests to be transferred or even inquired into the possibility of a transfer, at any time during his private hospitalization.  

In sum, although an emergency was present at the time of the Veteran's admission to Citrus Memorial Hospital on March 9, 2010, he underwent surgery on March 12, 2010, and a VA physician determined that the emergency had ended, and that it would have been safe to transfer him to a VAMC on March 14, 2010, and there is no medical evidence to the contrary.  Because no efforts were made to transfer the Veteran to a VAMC, the question of whether space in an appropriate VAMC was factually available does not arise.  Thus, unauthorized medical expenses incurred during the period from March 15-18, 2010, may not be paid or reimbursed by VA.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Reimbursement or payment for unauthorized medical services rendered in connection with private treatment at Citrus Memorial Hospital from March 15, 2010, to March 18, 2010, is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


